DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 8/22/2022.
The application has been amended as follows: 
In claim 1:
Please delete “and” from line 15.
Please change “2.5.” at the end of the claim to --2.5, and wherein an average particle diameter of the first adhesive particles is smaller than a concave part present on the surface of the heat resistant layer, and an average particle diameter of the second adhesive particles is larger than a concave part present on the surface of the resin base material.--.
In line 7:
Please change “an average particle diameter” in the final line to --the average particle diameter--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is WO2018/027652A1 (machine translation relied upon herein). That reference teaches a battery comprising electrodes laminated with a separator interposed therebetween, wherein the separator includes a porous resin base material 10 (Fig. 2) and a porous heat-resistant layer 20, such that first adhesive particles 30 bond the electrode to the heat resistant layer and second adhesive particles 30 bond the second electrodes to the resin base material (see at least p. 4 of the translation). However, that reference does not teach that an average particle diameter of the first adhesive particles is smaller than a concave part present on the surface of the heat resistant layer, and an average particle diameter of the second adhesive particles is larger than a concave part present on the surface of the resin base material. The claims are therefore free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726